Citation Nr: 1432740	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-15 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2007 rating decision, by the Los Angeles, California, Regional Office (RO).  

On September 21, 2011, the Veteran appeared and offered testimony at a hearing before the Board at the RO.  A transcript of that hearing is of record.  

In April 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional evidentiary development and consideration.  The AMC completed the requested development and issued another SSOC in February 2013.  Review of the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.  

The issues of service connection for a lumbar spine disorder and service connection for left lower extremity disorder, secondary to the back disorder, were previously before the Board and remanded in April 2012.  In a March 2013 rating decision, the RO granted both of these claims, representing full grants of the benefits sought on appeal as to these issues.  Therefore, they are no longer in appellate status or before the Board.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  The Veteran's refractive error is not a disability for VA purposes.  

2.  Giving the Veteran the benefit of the doubt, the evidence of record supports a finding that his currently diagnosed eye disorder, chronic meibomian gland dysfunction (MGD), is causally related to his military service.  

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, his currently diagnosed eye disorder, chronic meibomian gland dysfunction (MGD) is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in May 2006, September 2006, and October 2006 from the RO to the Veteran which were issued prior to the RO decision in January 2007.  Additional letters were issued in September 2007, April 2012, and January 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding either of the issues decided herein for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual background.

The Veteran entered active duty in July 1988; the enlistment examination, conducted in July 1987, was negative for any complaints or findings of an eye disorder.  Clinical evaluation of the eyes was normal.  The service treatment records (STRs) indicate that the Veteran was seen on May 6, 1992 with complaints of burning and stinging in both eyes for the past 2 days; he reported a similar occurrence one month ago.  The assessment was conjunctivitis of both eyes.  On May 12, 1992, the Veteran was again seen for complaints of burning of the eyes with discharge; he stated that the eyes had not gotten any better.  The assessment was conjunctivitis of both eyes.  The separation examination, dated in June 1992, reflects an assessment of allergic conjunctivitis.  

On the occasion of a VA examination in February 1999, the Veteran reported the onset of headaches in service; the Veteran reported experiencing visual auras with the headaches.  He described the pain as being in the retro-orbital areas.  

The Veteran's claim for service connection for a bilateral eye disorder (VA Form 21-526) was received in November 2005.  Submitted in support of the claim were VA progress notes dated from September 1999 to December 2006.  These records show that the Veteran received clinical evaluation and treatment for complaints associated with his eyes.  The records reflect that the Veteran was seen in a VA emergency room on February 28, 2003, with complaints of eye redness; following evaluation, he was diagnosed with subconjunctival hemorrhage.  On April 21, 2005, the Veteran again presented to the emergency room with red eyes.  The Veteran reported that he had upper respiratory infection symptoms starting 4 to 5 days ago; and, for the past 3 days, he has been having red eyes with gritty sensation in the eyes.  He also reported problems with watering and crusting in the eyes in the morning.  Examination of the eyes revealed right eye conjunctivitis with no corneal haziness, visual acuity was 20/20 in both eyes.  The assessment was viral conjunctivitis.  

Received in October 2007 was an examination report from Inglewood Optometric Center, dated in April 2007.  This report reflects diagnoses of dry eye, myopia, and pinguelas of both eyes.  

Received in October 2007 were VA treatment reports dated from January 2006 to September 2007.  Among these records is an optometry student note dated September 11, 2007, indicating that the Veteran was seen for evaluation of his eyes.  During that visit, the Veteran reported a history of dryness, itchiness, and redness of the eyes that started in the military in 1991, which has gradually gotten worse.  The Veteran also reported a problem with floaters.  Following examination of the eyes, the tentative assessment included hyperope of both eyes, dry eyes bilaterally 2/2 blepharitis and MGD, and floaters left greater than right.  The Veteran was referred for optometry consultation that same day on September 11, 2007.  Following evaluation of the eyes, the optometrist reported an assessment of hyperopia; meibomitis, dry eyes, and chronic papillary conjunctivitis.    

Subsequently received were VA progress notes dated from March 2008 through May 2010.  These records show that the Veteran receive clinical attention and treatment for eye problems.  In March 2008, the Veteran was seen for complaints of itchy eyes and rhinorrhea; the assessment was likely allergic rhinitis and dry/itchy eyes.  An optometry note dated April 12, 2010 indicates that the Veteran was seen for evaluation of his eyes; at that time, he reported longstanding floaters in both eyes with no associated flashes of light or sudden changes in vision.  The assessment was chronic dry eyes and history of mild blepharitis bilaterally; essential emmetrope bilaterally; pinguecula nasal and temporal bilaterally; and photophobia.  In an addendum, dated April 13, 2010, the optometrist reported diagnoses of refractive error and chronic allergic conjunctivitis.  

At his personal hearing in September 2011, the Veteran indicated that he developed a problem with dry eyes during his period of active service; he stated that he spent a lot of time out in the field in Iraq.  The Veteran testified that, ever since his service in Iraq, he has had really dry eyes.  He has used eye drops and wears shades in order to keep his eyes moist.  The Veteran maintained that his eye condition started in service and has continued since then.  

The Veteran was afforded a VA examination in May 2012.  At first, he was evaluated by a resident.  The Veteran complained of dry/itchy/burning eyes that started since entering service and has gotten worse over the years.  He stated that he was currently using art tears and warm compresses.  The Veteran reported no other visual or ocular issues.  Following examination of the eyes, the assessment was dry eyes/meibomitis ou, and refractive error.  The Veteran was seen for evaluation by a VA optometrist.  At that time, he reported a dry eye condition that worsened after his time in Iraq in 1991.  It was noted that there was an initial diagnosis of allergic conjunctivitis in 1992 (the Veteran has this condition as well, but not observed on today's examination).  The Veteran related that the most troubling symptom is burning eyes, then either a foreign body sensation or very short-lived pain, and finally occasional blurry vision.  The pertinent diagnoses were allergic conjunctivitis, symptomatic dry eye state, and meibomian gland dysfunction.  The examiner noted that the Veteran had chronic redness of conjunctiva due to dry eye state caused by meibomian gland dysfunction; he does not have symblepharon or trachomatous conjunctivitis.  He has reported allergic conjunctivitis in the past and review of service notes confirms this diagnosis, but it was not observed at today's visit.  The examiner opined that, given the Veteran's statement of eye irritation, from chart review, presenting May 6, 1992, and subsequent note of possible allergic conjunctivitis, plus the Veteran's statement that his dry eye symptoms seemed to be worse after his time in Iraq in 1991, it is more likely than not that the diagnosed eye conditions are related to his time in service.  

III.  Legal Analysis.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Refractive errors of the eye are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that the Veteran has also been diagnosed with a refractive error; however, such disorders are not disabilities for VA purposes.  38 C.F.R. §§ 3.303(b), 4.9 (refractive errors of the eye are not a disease or injury for VA compensation purposes).  

In this case, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the record does present a basis for award of service connection for chronic meibomian gland dysfunction.  The Veteran testified that the conditions during his deployment to Iraq caused him to experience symptoms in his eyes, and that he has continued to experience those symptoms.  The STRs do reflect that the Veteran received treatment for irritated eyes, with burning and itching and was diagnosed with allergic conjunctivitis.  Post-service treatment reports show that the Veteran continued to receive treatment for symptoms of redness, burning and itching of the eyes; the records reflect several diagnoses, including chronic dry eyes, mild blepharitis bilaterally, conjunctivitis, and most recently chronic meibomian gland dysfunction.  

The Veteran's testimony as to recurrent ocular symptoms, which is not only competent but also credible in the absence of countervailing evidence, supports a theory of direct service connection.  See 38 C.F.R. § 3.303(d).  Further supporting this theory of entitlement is the May 2012 eye examination, which was rendered by a VA optometrist in accordance with the Board's remand.  Notably, that VA examiner stated that, given the Veteran's statement of eye irritation, from chart review, presenting May 6, 1992, and subsequent note of possible allergic conjunctivitis, plus the Veteran's statement that his dry eye symptoms seemed to be worse after his time in Iraq in 1991, it is more likely than not that the diagnosed eye conditions are related to his time in service.  

The May 2012 examiner's opinion is consistent with the other evidence of record, most notably, the Veteran's own account of recurrent eye dryness, burning, and related symptoms.  As such, the Board considers that examiner's opinion to be an accurate reflection of the history of the case as it pertains to the Veteran's eye disability claim, and to therefore be sufficient to allow for an informed decision on that issue.  See Nieves-Rodriguez, 22 Vet. App. at 302.  The Board's reasoning in this regard is influenced by the fact that, as a licensed optometrist, the May 2012 VA examiner is presumably well-qualified to parse the Veteran's complex eye disability picture and to distinguish between his service and nonservice-related pathology.  See Boggs v. West, 11 Vet. App. 334 (1998); Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting the general importance of an examiner's knowledge and skill in analyzing the medical data).  

Accordingly, based upon the VA eye examiner's May 2012 opinion, and the other favorable evidence of record, the Board concludes that the Veteran's chronic meibomian gland dysfunction is at least as likely as not related to his active service.  Therefore, service connection for that disorder is warranted.  All reasonable doubt has been resolved in the Veteran's favor in reaching this decision.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Considering the above in light of the collective lay and medical evidence of record, the Board finds that the criteria for service connection for chronic meibomian gland dysfunction are met.  


ORDER

service connection for chronic meibomian gland dysfunction is granted.  


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


